Citation Nr: 1542232	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-46 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for high blood pressure.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disability, to include panic attacks and depression.

5.  Entitlement to nonservice-connected pension.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training from August 1980 to November 1980.  He also had service with the U.S. Army Reserves/Army National Guard of Texas.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Separation Code

Since November 2008 the Veteran has contended that his separation from service was due to either a Medical Conduct Discharge, or a Mental Conduct Discharge.  The Veteran's DD 214 reflects that the Veteran's type of separation was "relief from [active duty for training]", the Veteran's character of service was "honorable", the separation authority for the Veteran was "PARA 5-15 AR 635-200", and the Veteran's separation code was "MCD".  The Veteran has repeatedly asked for clarification to the effect of his "MCD" separation code.  The Board notes that Army Regulations 623-200, PARA 5-15 encompasses early release of reserve component personnel serving Active Guard Reserve tours.  In light of the fact that the Veteran is seeking service connection for an acquired psychiatric disorder, efforts should be undertaken to clarify for the record the meaning of the separation code.  

Outstanding Records

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran has reported that he has sought medical treatment from the Martin Luther King Clinic.  See Board Hearing Transcript at 10.  It does not appear from the available evidence that any efforts have been made to obtain these records.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).

Clarification from the Veteran
 
In regard to the Veteran's claims seeking service connection for tuberculosis, hepatitis C, and an acquired psychiatric disability, he contends that he contracted tuberculosis during service while working at an Army Hospital.  The Veteran specifically alleged that he was infected with tuberculosis after being in close quarters to Cuban refugees at Fort Chaffee, Arkansas.  See Hearing Tr. at 4-6.  The Veteran stated that he sees a doctor for his tuberculosis, and undergoes chest x-rays for his tuberculosis.  See Hearing Tr. at 9-10.  The Veteran alleged that his hepatitis C was contracted from pricking his hand on a needle in the trash when working at Fort Chafee, Arkansas.  See Hearing Tr. at 5.  The Veteran received treatment for his hepatitis C in 2005.  The Veteran also stated that he experienced dreams and racing thoughts, and that he heard voices in service.  See Hearing Tr. at 13.  The Veteran stated that he was diagnosed with schizophrenia and bipolar disorder in 2006.  See Hearing Tr. at 13.  Medical records from Correctional Managed Care Mental Health Services show that the Veteran was diagnosed with Bipolar disorder with psychotic features, and that the Veteran reported that he heard voices since the early 1980s.  

As noted above, the Veteran's DD Form 214 shows he served on a period of active duty for training from August 1980 to November 1980.  Significantly, service treatment records and service personnel records show that during this period the Veteran was assigned to Fort Leonard Wood, Missouri.  Moreover, the Veteran's Record of Assignments do not show any service at Fort Chaffee, Arkansas from the period July 1980 to October 1982.  Thus, the Board finds that the Veteran must provide clarification and further details surrounding the events he claims caused his claimed disabilities.   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to clarify for the record what separation code "MCD" on the Veteran's DD Form  214 indicates.  

2.  Contact the Veteran and ask clarification of the following:

Tuberculosis 

(A)  In regard to the Veteran's allegation that he contracted tuberculosis during service while working at an Army Hospital, and that he was infected with tuberculosis after being in close quarters to Cuban refugees at Fort Chaffee, Arkansas, he should provide the following information:  (i) the date(s) of the claimed exposure event; (ii) the type of duty (i.e., active duty, active duty for training, inactive duty training) at the time of the claimed exposure event; (iii) the unit of assignment at the time of the claimed exposure event; and (iv) the military base at the time of the claimed exposure event.

Hepatitis C

(B)  In regard to the Veteran's allegation that his hepatitis C was contracted from pricking his hand on a needle in the trash when working at Fort Chafee, Arkansas, he should provide the following information:  (i) the date(s) of the claimed exposure event; (ii) the type of duty (i.e., active duty, active duty for training, inactive duty training) at the time of the claimed exposure event; (iii) the unit of assignment at the time of the claimed exposure event; and (iv) the military base at the time of the claimed exposure event.

Acquired Psychiatric Disability

(C)  In regard to the Veteran's allegation that he experienced dreams and racing thoughts, and that he heard voices in service, he should provide the following information:  (i) the date(s) of the claimed experience; (ii) the type of duty (i.e., active duty, active duty for training, inactive duty training) at the time of the claimed experience; (iii) the unit of assignment at the time of the claimed experience; and (iv) the military base at the time of the claimed experience.

3.  Ask the Veteran to provide a VA Form 21-4142 for any outstanding private treatment records from the Martin Luther King Clinic.  At least two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.

4.  Thereafter, and after any additional development deemed appropriate in response to any information obtained as the result of Remand directive number 2, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



